Title: John Adams to Abigail Adams, 10 October 1775
From: Adams, John
To: Adams, Abigail


     
      
       Octr. 10. 1775
      
     
     I am much concerned least you should feel an Addition to your Anxieties, from your having so seldom heard from me. But I pray you to dismiss all Concern about me. I am happier far than I was before the Adjournment. My Health is better, and Business and Conversation are much more to my Taste.
     The surprizing Intelligence We have in private Letters concerning the Director of the Hospital, has made me more cautious of Writing than ever. I must be excused from writing a Syllable of any Thing of any Moment. My Letters have been and will be nothing, but Trifles. I dont choo se to trust the Post. I am afraid to trust private Travellers. They may peep. Accidents may happen, and I would avoid, if I could, even Ridicule, but especially Mischief.
     Pray, bundle up every Paper, not already hid, and conceal them in impenetrable Darkness. Nobody knows what may occur.
     My Love to those who are dearest to us both. Send yours to the Care of the Gentleman whose Care has hitherto been successfull. Date them in Time, but not Place, and assume a new fictitious Name.
    